The defendant was indicted for burglary and grand larceny in Johnston Superior Court at Spring Term, 1844, and on his affidavit the cause was removed to FRANKLIN, where he was tried at Spring Term, 1844, and convicted of grand larceny. When brought to the bar of the court to receive his sentence the judge then presiding refused to pronounce judgment because of a defect of the record certified from Johnston Superior Court, and ordered a certiorari for a more perfect transcript. *Page 106 
At Fall Term, 1844, of FRANKLIN he was again brought to the bar for judgment, and asked why sentence of death should not be pronounced. His counsel objected because there was no sufficient return to thecertiorari to identify the record sent by the clerk of Johnston Superior Court; and the objection alleged was that the return of the (140)  clerk to the certiorari ought to have been appended by him to the transcript. It appeared that a transcript of the case in proper form, under the seal of the court and duly certified, had been sent up to the Superior Court of Franklin under cover of the certiorari which had issued, on which the clerk had made his return. The court overruled the objection. The defendant then prayed the benefit of clergy, to which the Attorney-General filed a counter-plea, setting forth the former conviction of the defendant in three clergiable felonies, in which he had been allowed the benefit of clergy, and produced the records to support the allegations in the counter-plea. The counter-plea was filed in the name of "John McLeod, prosecutor, for and in behalf of the State," and concluded thus: "Wherefore, the said John McLeod, for and on behalf the State, prays judgment," etc. The defendant replied nul tiel record, and denied that he was the same person named therein. The court passed upon and adjudged that there were such records. A jury was then impaneled to try the issue as to the identity of the defendant, and at the instance of his counsel and of the Attorney-General the records were read to the jury, and the sheriffs of Wake and Franklin, being examined, testified that the defendant was the same person mentioned in the records, and who had been convicted in their respective courts. The jury found that the defendant was the same person mentioned in the records set forth in the counter-plea, and who had been theretofore convicted. A new trial was moved for on the finding of the jury because it was not proved at what time the offenses set forth in the counter-plea had been committed. The motion was overruled. Sentence of death having been pronounced against the defendant, he appealed to the Supreme Court.
In this Court, in addition to the objections urged in the court below, it was moved in arrest of judgment that it did not appear from the records that the State had taken issue upon the prisoner's plea of "not guilty," and also that the counter-plea was defective, as it was filed in the name of John McLeod, whereas it should have been filed in the name of the State, or of the Attorney-General in behalf of the State.
The prisoner, at Fall Term, 1844, of Franklin Superior Court was convicted on an indictment for grand larceny. When he was brought up for judgment he moved in arrest, first, because, as he said, *Page 107 
the said court had no jurisdiction to try him on the said indictment. The prisoner had been indicted at Spring Term, 1844, of Johnston Superior Court. He then pleaded "Not guilty"; and the record has this entry: "and the Attorney-General takes issue." The prisoner then made an affidavit to remove the cause for trial from the Superior Court of Johnston. The court thereupon ordered the cause to be removed into the Superior Court of Franklin for trial. At Spring Term of said court he was tried and convicted. The Attorney-General then suggested a diminution of the record, and, thereupon, the court ordered a writ of certiorari to issue to the Superior Court of Johnston to send up a complete transcript of the record of the case. In pursuance of the said writ a complete transcript of the record was made out by the clerk of Johnston Superior Court, under his proper certificate and the seal of the said court. This transcript was by the clerk aforesaid inclosed in the paper on which the writ of certiorari
was written, and was then by him personally delivered into the Superior Court of law for Franklin County, with a return on the writ in these words, "Sent up, 24 September, 1844," and signed by the clerk. But the said transcript was not otherwise attached or fastened to the said writ ofcertiorari. The prisoner insisted that it did not sufficiently appear that the transcript then read did contain the true record of the indictment and proceedings in Johnston Superior Court. The judge was of the opinion that it did sufficiently appear from the return of the writ and the certificate of the clerk that it was a true and correct transcript of the said record, and that the Superior Court of Franklin had jurisdiction.
We think that the opinion of his Honor was correct. The law       (142) demands that a true transcript of the record should be sent up in pursuance of the writ of certiorari, but it does not absolutely require that the transcript should be wafered to, or sewed to the writ, or annexed in any particular way, provided enough appears to show the court into which it is certified that it is, in truth, the proper transcript. It is, however, best and most certain to annex the writ and transcript, as we said in S. v. Martin, 24 N.C. 101, though it is not indispensable. The court, upon the above evidence, could not reasonably doubt that it was the transcript mentioned in the return made by the clerk to the writ ofcertiorari.
Secondly, the prisoner here assigns for error that the record does not show that any legal issue was made up to be tried on his plea of "notguilty." He says that the record shows that he, in the conclusion of his plea, tendered an issue to the country, but it does not show that the Attorney-General accepted the tender by entering a similiter. To the tender of an issue to the country by the prisoner in a plea of "not guilty" (in a capital case) the Attorney-General always replies the similiter, *Page 108 ore tenus; the record need not show it. And the usage seems to be to award the venire without any express joining of issue in the record on the part of the king. 2 Hawks P. C., ch. 38, sec. 3.
Thirdly, the prisoner prayed the benefit of clergy. To this prayer John McLeod, the prosecutor, entered three counter-pleas, "for and on behalf of the State," that the prisoner heretofore, and before the commission by him of this felony and grand larceny, had been by the court allowed his clergy, to wit, on three several convictions of him for grand larceny, as appears by the three several records of said convictions and allowances of clergy, as set forth in the said counter-pleas respectively. Each counter-plea concludes thus: "Wherefore, the said John McLeod, for and on behalf of the State, prays judgment," etc. The prisoner replied, first, nul tiel record as to each of the three cases; secondly, that he was not the same person mentioned in the said recited records who had been heretofore convicted and had received his clergy. The court adjudged that there were such records. The jury, on the issue of (143)  identity, found by their verdict that the prisoner was the very same person who had heretofore been convicted, and had received his clergy as mentioned in the three several records recited in the State's counter-pleas. The court then refused to allow the prisoner his prayer for clergy, and gave judgment of death against him. We see no error in this.
Fourthly, in England counter-pleas in cases of this kind are filed either in the name of the Attorney-General, clerk of the Crown office in the King's Bench, or the clerk of the Court of Assizes on the circuits. The said plea is always filed in the name of some person whom the court judicially knows to be an officer of the Crown. Starkie C. L. 376. The plea here is not in the name of the Attorney-General, as it more correctly should have been, but it is in the name of the prosecutor, John McLeod, "for and on behalf of the State." Prosecutors on indictments are persons taken notice of by our laws; the plea was filed on behalf of the State, and the Attorney-General had adopted it, and he has been prosecuting it, ever since it was filed, in behalf of the State. We think that the irregularity, if any, in the frame of the counter-plea is not fatal to it. It is a counter-plea for the State, and insisted on by the highest law officer.
Fifthly, where clergy has once been regularly allowed to a person, it operates as a pardon to him of all clergiable felonies committed by him anterior to the time of such allowance of clergy. Rev. Stat., ch. 34, secs. 25 and 28; 2 Hale P. C., 385. The prisoner had before been allowed his clergy on a conviction for grand larceny in the Superior Court of Franklin, held on the second Monday after the fourth Monday in September, 1843. This indictment was found against the prisoner at Superior *Page 109 
Court of Johnston, held on the fourth Monday of March, 1844. The day set forth in the indictment when this felony was committed by the prisoner was on 20 February, 1844. But we know that the time set forth in an indictment when a crime is charged to have been committed is not traversable, and is seldom truly stated. But if the crime stated in this indictment had in fact been committed before the     (144) time the prisoner had been allowed his clergy in the above mentioned case, he might have availed himself of the said allowance by the way of a plea of pardon (2 Hale, 388) when he was brought up for judgment, or by special replication to the counter-plea. If the prisoner had, by any means, been pardoned this offense, it seems to us that it lay on him to show it.
We have considered all the objections taken by the prisoner against the judgment against him in the Superior Court, and we are unable to find any ground why the judgment should be reversed, or why a new trial should be granted him. This Court is, therefore, of the opinion that the judgment was correct, and should, therefore, be affirmed.
PER CURIAM.                                                No error.
Cited: S. v. Chavis, 80 N.C. 357; S. v. Swepson, 81 N.C. 575.
(145)